DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,8,13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Friesen et al. (US 20190254243 A1) in view of Carney (US 20090107043 A1).
 	For claim 1, Friesen et al. teach a modular hydroponic system comprising: 
an interconnected series of hydroponic modules (109), the series are linked through a 5recycling irrigation system (para. 0046,0047), the series of hydroponic modules comprising at least: 

a hydroponic water tank (tank of 109) configured to hold water, 
one or more hydroponic grow beds (discussed in various paragraphs such as 0046,0047) configured to hold plants, wherein roots of inserted plants are in contact with the water in the hydroponic water tank (such is what hydroponic growing involving roots contacting with the water), 
a hydroponic outflow pipe (not shown but implied that there is outflow pipe for recycling purposes) that provides water to the recycling irrigation 15system; 
an aquaponic module (108) comprising: 
an aquaponic intake pipe (not shown but implied that there is intake pipe coming into the tank) that accepts water from the recycling irrigation system (recycling as discussed ni para. 0046,0047), 
at least one aquaponic water tank (tank of 108) configured to hold water, 
20a plurality of fish in the at least one aquaponic water tank (para. 0048) providing nutrients to the water, wherein the plurality of fish are held for a predefined duration and stage of growth (para. 0048), 
an aquaponic outflow pipe (not shown but implied that there is outflow pipe for recycling purposes) that provides water to the recycling irrigation system;  
25an aeroponic module (para. 0043) comprising: 
an aeroponic intake pipe (not shown but implied that there is intake pipe coming into the tank) that accepts water from the recycling irrigation system, 

an aeroponic outflow pipe (not shown but implied that there is outflow pipe for recycling purposes) that provides water to the recycling irrigation system; and 
an irrigation filter module comprising: 
an irrigation filter intake pipe (not shown but implied that there is intake pipe for recycling purposes into the recycling tank of water unit 200) that accepts water from the recycling 5irrigation system, 
one or more biofilters (para. 0049), each configured to remove predefined components from the water, wherein flowing water from the irrigation filter intake pipe through the one or more biofilter removes at least a portion of predefined components (functional recitation to which the biofilter of Friesen et al. can and does performed the intended function), 
10an irrigation filter outflow pipe (not shown but implied that there is outflow pipe for recycling purposes out of the recycling tank of water unit 200) that provides water to the recycling irrigation system, wherein water flowing out through the irrigation filter outflow pipe is nutrient-rich and balanced to contribute to growth of plants in the modular hydroponic system.  
However, Friesen et al. are silent about 10a tank liner attached to the water tank, wherein the tank liner contains the water within the hydroponic water tank. 
Carney teaches a hydroponic system comprising a tank liner (103) attached to the water tank (107,113), wherein the tank liner contains the water within the hydroponic 
For claim 2, Friesen et al. as modified by Carney further teach wherein the water is on a closed loop (Friesen et al.’s system is a closed loop based on the recycling of the water).  
For claim 4, Friesen et al. as modified by Carney further teach wherein at least a portion of the series of hydroponic modules comprise a temperature regulator that controls a water temperature within the portion of the series of hydroponic modules (para. 0074,0089,0091,0093,0095,0096 of Friesen).  
For claim 8, Friesen et al. as modified by Carney further teach wherein the recycling irrigation system comprises a series of connector pipes that flow water between modules (not shown but implied in Friesen et al. because there has to be pipes connecting all the other parts together to provide water for the plants and animals in the system).  
For claim 13, Friesen et al. as modified by Carney further teach wherein the series of hydroponic modules are contained within a controlled environment (para. 0039,0056 and the temperature control as discussed in Friesen).  
For claim 1514, Friesen et al. as modified by Carney further teach an environment regulator module configured to monitor and control one or more environmental conditions (para. 0039,0056,0074-0078 of Friesen).  

For claim 16, Friesen et al. as modified by Carney further teach wherein the environment regulator module 20monitors temperature (para. 0091 of Friesen).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Friesen et al. as modified by Carney as applied to claim 1 above, and further in view of Volpe et al. (US 20180042192 A1).
 	For claim 153, Friesen et al. as modified by Carney are silent about wherein the hydroponic grow beds float on top of the water in the hydroponic water tank.  
 	Volpe et al. teach a hydroponic system comprising hydroponic grow beds float on top of the water in the hydroponic water tank (para. 0041,0046,0049, the floating rafts 500). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the hydroponic grow beds of Friesen et al. as modified by Carney be floated on top of the water in the hydroponic water tank as taught by Volpe et al. in order to allow the roots to be suspended in water. 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Friesen et al. as modified by Carney as applied to claim 1 above, and further in view of Goddeck et al. (US 20200214234 A1).
 	For claim 205, Friesen et al. as modified by Carney are silent about wherein the irrigation filter module further comprises a spin filter, wherein the spin filter separates denser components within the water through centripetal force.  

 	For claim 6, Friesen et al. as modified by Carney are silent about wherein the biofilter comprises a plurality of filter screens.  
	Goddeck et al. teach a plant growing system comprising a plurality of filter screens (para. 0051). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to employ a plurality of filter screens as taught by Goddeck et al. in the biofilter of choice in the system of Friesen et al. as modified by Carney, depending on the user’s preference to select a wide variety of well-known types of filter in the market for his/her intended need. For example, micro screen filters are good for filtering micro-particles or material. 
	For claim 257, Friesen et al. as modified by Carney are silent about wherein the irrigation filter module processes the water through demineralization.  
	Goddeck et al. teach a plant growing system comprising an irrigation filter module processes the water through demineralization (para. 0125,0130,0137,0206, 029,0210).  It would have been obvious to one having ordinary skill in the art at the time . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Friesen et al. as modified by Carney as applied to claims 1,8 above, and further in view of Gordon (US 20180332830 A1).
For claim 9, Friesen et al. as modified by Carney are silent about wherein the aquaponic module immediately precedes the irrigation filter module, wherein water flows out of the aquaponic outflow 5pipe into the irrigation filter module through the irrigation filter intake pipe.  
Gordon teaches aquaponics apparatus comprising a aquaponic module (102) immediately precedes the irrigation filter module (110), wherein water flows out of the aquaponic outflow 5pipe (pipe coming out of tank 102) into the irrigation filter module through the irrigation filter intake pipe (pipe connection into the filter 110 from tank 102). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the aquaponic module of Friesen et al. as modified by Carney immediately precedes the irrigation filter module as taught by Gordo in order to remove contaminants from the aquaponics module in the event the user wishes to use the water from the aquaponics module to water the other modules such as the hydroponics or aeroponic modules.
Claims 10,11 are rejected under 35 U.S.C. 103 as being unpatentable over Friesen et al. as modified by Carney as applied to claim 1 above, and further in view of Hallock et al. (US 6305324 B1).
For claim 10, Friesen et al. as modified by Carney are silent about a holding module comprising a holding tank configured to temporarily hold fish before transfer to or after transfer from the aquaponic module.  
Hallock et al. teach an aquaculture system comprising a holding tank (col. 8, lines 31-42) configured to temporarily hold fish before transfer to or after transfer. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include a holding tank as taught by Hallock et al. in the system of Friesen et al. as modified by Carney in order to provide a holding area or tank for different density or size of fish or for transferring the fish elsewhere. 
For claim 11, Friesen et al. as modified by Carney and Hallock et al. further teach wherein the holding module temporarily 10holds fish at one or both fry and juvenile stages (col. 8, lines 31-42 of Hallock et al. discussed the temporary holding of fry).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Friesen et al. as modified by Carney and Hallock et al. as applied to claims 1,10,11 above, and further in view of Fahs (US 5353745 A).
 	For claim 12, Friesen et al. as modified by Carney and Hallock et al. are silent about wherein the aquaponic tank further comprises a fry screen that limits the entry of fish from the holding tank prior to adulthood.  
	Fahs teaches an aquaponic tank comprising a fry screen (93) that limits the entry of fish from the holding tank prior to adulthood (functional recitation to which the screen .
Claims 17,18 are rejected under 35 U.S.C. 103 as being unpatentable over Friesen et al. as modified by Carney as applied to claim 1 above, and further in view of King et al. (US 20110120005 A1).
For claim 17, Friesen et al. as modified by Carney are silent about a passive sub-irrigation module, wherein the passive sub-irrigation module comprises: a sub-irrigation intake pipe that accepts water from the recycling irrigation system, one or more sub-irrigation grow beds configured to contain media and a plurality 25of plants, wherein at least a portion of roots of the plants are within the media, - 26 -Docket Number: NAFROOO1NP a water supply line configured to passively provide water to the one or more sub- irrigation grow beds, wherein the media retains at least a portion of the water, one or more plant holder configured to hold plants, wherein roots of inserted plants are expose to moisture, 5a sub-irrigation outflow pipe that provides water to the recycling irrigation system. 
King et al. teach a hydroponic plant growth system comprising a passive sub-irrigation module, wherein the passive sub-irrigation module comprises: a sub-irrigation intake pipe that accepts water from the recycling irrigation system (para. 0016, “passive sub-irrigation”, implies that there is an intake pipe), one or more sub-irrigation grow beds (54,56) configured to contain media and a plurality 25of plants, wherein at least a portion of roots of the plants are within the media, - 26 -Docket Number: NAFROOO1NPa water supply line (not shown but 
For claim 18, Friesen et al. as modified by Carney and King et al. further teach wherein the passive sub-irrigation module is integrated with the aeroponic module (all parts are integrated together as a unit).  
Claims 19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Friesen et al. as modified by Carney as applied to claim 1 above, and further in view of Handwerker et al. (US 5466373 A).

Handwerker et al. teach an irrigation filter module comprising a collection of floating bacteria beads that remove predefined bacteria of the 10water as water flows through the collection of floating bacteria beads (fig. 4 and col. 7, lines 56-63). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to employ a collection of floating bacteria beads as taught by Handwerker et al. in the irrigation filter module of Friesen et al. as modified by Carney in order to filter out bacteria. 
For claim 20, Friesen et al. as modified by Carney and Handwerker et al. further teach wherein the collection of floating bacteria beads is separated into a plurality of chambers within the irrigation filter module, wherein water is flowed through the plurality of chambers, each removing at least a portion of predefined bacteria (see fig. 4 of Handwerker et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643